Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Joseph Lutz on 10/21/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 11/02/2018:
Claim 1,
In line 8 delete “including,”
In line 9 replace “grip,” with ---grip;---
In line 13 replace “respectively,” with ---respectively;---
In line 23, after the term “reference” insert ---, wherein the centric relation recorder, the nasion pointer and the edentulous fork are adjustably positioned at a predefined position on the central bar---

Claim 3: cancelled.

Claim 5: cancelled.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4, 6-7 are allowed. The art of record does not teach or render obvious a device for recording centric jaw relation and orientation jaw relation simultaneously of an edentulous subject in a single step including combination of a central bar; a first recorder comprising a semi-circular frame adjustably positionable on the central bar through a first clamping assembly, a centric relation recorder including, comprising a calibrated rod, a calibrated slider and an arcuate grip, the calibrated rod having a predefined first main scale and the calibrated slider having a predefined second scale for recording a centric jaw relation of the edentulous subject through the arcuate grip thereby adjusting according to the first main scale and the second scale of the calibrated rod and the calibrated slider, respectively; the calibrated slider being freely movable within the calibrated rod along a predefined axis thereof; an edentulous fork having a curved first end and a straight second end, the curved first end having a C-clip attached at a predefined position through a cap, the C- clip facilitating fastening to maxillary and mandibular wax rims in a midline of the edentulous subject, and the second straight end adjustably positionable to the central bar through a second clamping assembly and in combination with limitations set forth in the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772